Title: General Orders, 13 October 1777
From: Washington, George
To: 

 

Head Quarters, Towamensing [Pa.] October 13th 1777.
Plymouth.Portsmouth. Richmond.


Those Battalions and corps that have joined the army, since the third instant, are to attend to the orders of that day; with regard to making out their Muster rolls—An immediate attention to this duty, is required of every officer, who has not already performed it.
It is with real grief and amazement that the General observes, by the late returns, how deficient of arms & accoutrements the Continental troops are. He directs, that they may be immediately supplied with muskets, and if there is not a sufficiency of cartouch boxes, that the tin cannisters be taken from those who have cartouch-boxes, to supply the defect of such as have none—After this the General positively orders that the arms, ammunition and accoutrements be examined once a day, by an officer of each company—That this may certainly be done, he expects the commanding officer of each regiment will give particular attention to the duty here enjoined—He also recommends it to the General Officers, as a matter well worthy of their care—Any soldier after this, who shall loose, sell or otherwise dispose of his arms, accoutrements or cloathing, shall be punished in the most exemplary manner, without the smallest mitigation.
As there are not spare cartouch boxes at this time, to supply the militia, Col. Crawford is desired to use his utmost skill and industry to procure horns and pouches to carry their ammunition in, or to adopt any other method, he may, upon consulting his officers, find more expeditious—He is to appoint some active person acquainted with duty, as Brigade Major pro tempore, who will be allowed pay during the time he acts.
As many great and valuable advantages, would result, from the having the arms of a division, or even a brigade, of the same bore—The Commander in Chief directs, that each officer commanding a brigade would have a return instantly made to him of the different Calibers and number of each kind in his brigade; and that as soon as this is done Major General Sullivan would call all the General officers, and officers commanding brigades, together, and see if such disposition of arms can be effected, as many happy consequences would flow from it.
After Orders. Altho’ orders have been given to complete the army with 40 rounds of cartridges a man, the General did not intend that they should be distributed to the men ’till further orders, except so far as should be necessary to fill the cartridge boxes and tin-cannisters: All above that number are to be collected immediately, and deposited in a

good covered waggon of the brigade or division, no delay is to be made in this matter, lest the cartridges be spoiled or lost.
The companies raised by Capts. Steel, Irvine, Kearsley and Calderwood are to join Col. Malcom’s regt and compose part of it.
What blankets, shoes and breeches are in the Clothier’s hands are to be distributed to morrow upon application to him without further orders.
